PER CURIAM.
This case came on to be heard upon the record, briefs, and oral argument of counsel.
And it appearing that the cause was referred to a special master, who after extensive hearings made comprehensive findings of fact which were approved by the District Court; and no clear mistake appearing;
And it appearing that the District Court did not err in holding that new employees are entitled to be paid the minimum wage for each week of employment during which a substantial part of such employees’ activities relates to goods moving in interstate commerce, Walling v. Jacksonville Paper Co., 317 U.S. 564, 572, 63 S.Ct. 332, 87 L.Ed. 460; Walling v. Mutual Wholesale Food & Supply Co., 8 Cir., 141 F.2d 331 ;
And it appearing that the Administrator of the Wage and Hour Division is not immune from liability for costs, Title 29 U.S.C., Sec. 217, Sec. 215, Sec. 204(b), 29 U.S.C.A. §§ 217, 215, 204(b); Reconstruction Finance Corporation v. J. G. Menihan Corporation, 312 U.S. 81, 83, 85, 61 S.Ct. 485, 85 L.Ed. 595; and no reversible error appearing in the record:
It is ordered that the judgment of the District Court be, and it hereby is, affirmed.